February 25, 1972



Dr. Bevington    Reed                    Opinion No. M-1073
Commissioner,    Coordinating Board
Texas College    and University System   Re:    Disannexation of Midland
State Finance    Building                       Independent School District
Austin, Texas     78701                         from Odessa Junior College
                                                District, and creation of a
Dear Dr. Reed:                                  new district.

          In your recent letter you related the facts attending the
annexation of the Midland Independent School District to the Odessa~
Junior College District and requested the opinion of this department
on the following questions:

          "(1) Can the Midland Independent School
     District be disannexed legally, by a resolution
     of the Board of Regents, and created thereby
     into a separate junior college district?

          "(2) If this is not a legal procedure,
     could the legislature make it legal bye 'validating'
     the action of the Board?

          "(3) If not, if the Board of Regents passed
     a resolution merely recommending that the district
     be split into two junior college districts, can
     the legislature legally.create the new district by
     'validating' the recommendation of the Board?

         "(4) The legislature in the past has passed
    some legislation permitting part of a junior college
    district to disannex from the rest of the district.
    Do any of these present laws apply to the facts
    described above in the expansion of the Odessa
    Junior College District?

          "(5) If not, would additional legislation
     have to be passed which would apply to the set
     of facts regarding the expansion of the Odessa
     Junior College District?

                                -5257-
Dr. Bevington Reed, page 2        (M-1073)



         "(6) If so, in the same legislation, could
    the legislature provide, constitutionally, for
    the creation of a junior college district, com-
    prising the area which has been disannexed?

         "(7) In    previous legislation permitting
    disannexation   of a part of a junior college
    district, has   a majority vote of qualified
    voters of the   entire district been required?

          "(8) Are any public school laws applicable
     to this particular situation which would leave
     the original Odessa Junior College District in-
     tact, and permit the Midland Independent District
     to leave the present junior college district?

         "(9) If questions above do not lead to a
    method of disannexation of the Midland Independent
    School District, would you please outline a plan
    which would be constitutional?"

          There is at present no statutory authority for disannexing
the Midland Independent School District by resolution of the Board of
Regents. There being no authority for such disannexation under existing
laws, the only recourse would be legislative action. Any law authorizing
such disannexation  would have to be a general law, under Article III,
Section 56 of the Texas Constitution.

          Similarily, territory disannexed under a valid law could be
formed into a new district, but that must be done under available
general law and not by special statute.

          We regret that we are unable to answer your other questions
concerning proposed legislation.  We are restricted in this field to
legislation either finally enacted or in the legislative process.

          We understand that your question No. 4 relating to existing
laws providing for disannexation refers to Section 130.069 of the Educa-
tion Code. That section does not apply to the facts here under con-
sideration.

                        SUMMARY

          There is no statutory authority for disannexing
     the Midland.Independent, School District from the Odessa
     Junior College District by resolution of the Board of
     Regents.
                               -5258-
Dr. Bevington Reed, page 3        (M-1073)



          Any~law authorizing such disannexation would
     have to be a general law under Article III, Section
     56 of the Texas Constitution.

          The creation of a new district would have to
     be under general law.




                                       C. MARTIN
                                       General of Texas

Prepared by James S. Swearingen
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
James Hackney
Houghton Brownlee
Lynn Taylor
Pat Bailey

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -5259-